Irvin Willis Veale                                  From the 108th District Court
  Appellant                                          Of Potter County
v. 07-11-00228-CR                                   February 13, 2012
The State of Texas                                  Opinion by Justice Hancock
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that the

judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo